Name: Commission Implementing Regulation (EU) 2017/1964 of 17 August 2017 amending Implementing Regulation (EU) 2016/1239 as regards certain rules on time limits and notifications of the quantities covered by licences in the rice sector (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: farming systems;  tariff policy;  plant product;  agricultural policy
 Date Published: nan

 28.10.2017 EN Official Journal of the European Union L 279/34 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1964 of 17 August 2017 amending Implementing Regulation (EU) 2016/1239 as regards certain rules on time limits and notifications of the quantities covered by licences in the rice sector (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 223(3)(b) and (c) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/1239 (2) lays down rules for the application of Regulation (EU) No 1308/2013 with regard to the system of import and export licences, including those for rice. It also sets out detailed rules for notifications by Member States to the Commission. (2) It is necessary to clarify certain rules on time limits, including those for notifications of quantities of products covered by tariff quotas. (3) It is appropriate to include the obligation for Member States to notify the Commission of the quantities of rice covered by licences, as it existed in previous Regulations. (4) Implementing Regulation (EU) 2016/1239 should therefore be amended accordingly. (5) For reasons of clarity and legal certainty, this Regulation should enter into force on the same day as Commission Delegated Regulation (EU) 2017/1965 (3) that amends Delegated Regulation (EU) 2016/1237 (4) in relation to notifications in the rice sector. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2016/1239 is amended as follows: (1) Article 3 is amended as follows: (a) paragraph 3 is replaced by the following: 3. Where in this Regulation a period for procedures is set, and the opening or closing date is a Saturday, Sunday, or public holiday as defined in Regulation (EEC, Euratom) No 1182/71: (a) the applicable opening date shall be the following working day and shall start at 0.00 hours, taking account of official office opening hours; (b) by way of derogation from Article 3(2)(b) and (4) of that Regulation, the applicable closing date shall be the following working day and shall end at 13.00 hours Brussels time.; (b) the following paragraph 4 is added: 4. By way of derogation from paragraph 3, where for the purposes of this Regulation a time limit applies for the notification of quantities of products covered by applications for licences under a tariff quota or for the notification of unused quantities under a tariff quota, that time limit shall end with the expiry of the last hour of the last day, irrespective of whether that day is a Saturday, Sunday or public holiday. (2) The following Article 19a is inserted: Article 19a Notifications relating to rice Member States shall notify the Commission on a daily basis of the following: (a) as regards import licences other than those intended for the management of import tariff quotas, the total quantities covered by the licences issued, by origin and by product code; (b) as regards export licences, the total quantities covered by the licences issued and by product code. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2016/1239 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the system of import and export licences (OJ L 206, 30.7.2016, p. 44). (3) Commission Delegated Regulation (EU) 2017/1965 of 17 August 2017 amending Delegated Regulation (EU) 2016/1237 as regards the nature and type of information to be notified for licences in the rice sector (see page 36 of this Official Journal). (4) Commission Delegated Regulation (EU) 2016/1237 of 18 May 2016 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the rules for applying the system of import and export licences and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the rules on the release and forfeit of securities lodged for such licences, amending Commission Regulations (EC) No 2535/2001, (EC) No 1342/2003, (EC) No 2336/2003, (EC) No 951/2006, (EC) No 341/2007 and (EC) No 382/2008 and repealing Commission Regulations (EC) No 2390/98, (EC) No 1345/2005, (EC) No 376/2008 and (EC) No 507/2008 (OJ L 206, 30.7.2016, p. 1).